DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2020, 5/11/21 are considered by the examiner.
Drawings
The drawings submitted on 9/23/2020 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the claim limitation, “a first value is obtained by dividing a peak intensity of SO3 (m/z80) by a peak intensity of carbon (m/zl2), and also dividing by a total thickness of the electrode 
Claims 1, 9, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the  claim limitation, “a peak intensity of SO3 (m/z80)” is part of the structure of sulfonate group or if it is independent from the sulfonate group. Appropriate corrections or further clarification is required.
Claims 1, 9, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the  claim limitation, “peak intensity of carbon (m/zl2)” is part of the structure of catalyst group since it is unknown where or why carbon was used when it was not previously claimed. Appropriate corrections or further clarification is required.
Claims 2 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the  claim limitation, “a second value is obtained by dividing a peak intensity of HSO4 (m/z97) by a peak intensity of carbon (m/zl2), and also dividing by a total thickness of the electrode catalyst layer, when the electrode catalyst layer is analyzed using time-of-flight secondary ion mass spectrometry (TOF-SIMS) at each of a plurality of positions in a thickness direction of the electrode catalyst layer from the first surface to the second surface, and -26-Atty. Dkt. No.: 106915-0420 a rate of change of the second value with respect to a thickness of the electrode catalyst layer is -0.0030 or less,” is a material property or a use of the material and the claimed limitation doesn’t appear to further limit the structure of a product claim. Appropriate corrections or further clarification is required.
Claim 2 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the  claim limitation, “a peak intensity of HSO4 (m/z97)” is part of the structure of sulfonate group or if it is independent from the sulfonate group. Appropriate corrections or further clarification is required.
Claim 2 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the  claim limitation, “a third value is obtained by dividing a peak intensity of SO3 (m/z80) by a peak intensity of carbon (m/zl2), when the electrode catalyst layer is analyzed using time-of-flight secondary ion mass spectrometry (TOF-SIMS) at each of a plurality of positions in a thickness direction of the electrode catalyst layer from the first surface to the second surface, and a rate of change of the third value with respect to a thickness of the electrode catalyst layer is -0.0050 or less,” is a material property or a use of the material and the claimed limitation doesn’t appear to further limit the structure of a product claim. Appropriate corrections or further clarification is required.
Claim 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the  claim limitation, “a peak intensity of HSO4
Claim 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the  claim limitation, “a peak intensity of carbon (m/zl2)” )” is part of the structure of catalyst group since it is unknown where or why the peak intensity carbon was used when it is not part of the claimed invention. Appropriate corrections or further clarification is required.
Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the  claim limitation, “a fourth value is obtained by dividing a peak intensity of HSO4 (m/z97) by a peak intensity of carbon (m/zl2), when the electrode catalyst layer is analyzed using time-of-flight secondary ion mass spectrometry (TOF-SIMS) at each of a plurality of positions in a thickness direction of the electrode catalyst layer from the first surface to the second surface, and a rate of change of the fourth value with respect to a thickness of the electrode catalyst layer is -0.0080 or less,” is a material property or a use of the material and the claimed limitation doesn’t appear to further limit the structure of a product claim. Appropriate corrections or further clarification is required.
Claim 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 4 (m/z97)” is part of the structure of sulfonate group or if it is independent from the sulfonate group. Appropriate corrections or further clarification is required.
Claim 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the  claim limitation, “a peak intensity of carbon (m/zl2)” )” is part of the structure of catalyst group since it is unknown where or why the peak intensity carbon was used when it is not part of the claimed invention. Appropriate corrections or further clarification is required.
Claim Analysis
For the purpose of compact prosecution, the first, second, third and fourth values and rate of change relationship and how to find these values and the rate of change will be considered product-by-process. It is noted that claims of how to find the rate of change and the different values are product-by-process claims.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Since the electrode components are the   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsuda et al. (JP 2012243693).
Regarding claims 1-8, the Mitsuda et al. reference discloses an electrode catalyst layer configured to be bonded to a polymer electrolyte membrane in a polymer electrolyte fuel cell, the electrode catalyst layer comprising a catalyst material, a conductive carrier that supports the catalyst material, a polymer electrolyte containing a sulfonate group, and a fibrous material, wherein the electrode catalyst layer includes a first surface configured to be in contact with the polymer electrolyte membrane and a second surface facing away from the first surface.

Regarding claim 11, the Mitsuda et al. reference discloses a polymer electrolyte fuel cell comprising the membrane electrode assembly of claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuda et al. (JP 2012243693) in view of Kuromatsu et al. (US Publication 2005/0244696).
Regarding claim 9, the Mitsuda et al. reference discloses the claimed invention above and further incorporated herein. The Mitsuda et al. reference disclose proton conductive can be used as the binder that is a sulfonated compound but is silent in disclosing the wherein the polymer electrolyte is at least one selected from the group consisting of sulfonated polyether ketones, sulfonated polyether sulfones, sulfonated polyether ether sulfones, sulfonated polysulfides, and sulfonated polyphenylenes.  However, the Kuromatsu et al. reference discloses known proton conductive binder can be sulfonated polyether sulfones ([P0082]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate known proton conductive binder can be sulfonated polyether sulfones disclosed by the Kuromatsu et al. reference for the binder required to be proton conductive for the catalyst layer disclosed by the Mitsuda et al. reference. The substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  KSR v. Teleflex

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725